Exhibit THIS DEBTOR-IN-POSSESSION NOTE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1, AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. DEBTOR-IN-POSSESSION NOTE U.S.$12,500,000 May22, 2009 FOR VALUE RECEIVED, the undersigned, TXCO RESOURCES INC., a corporation organized and existing under the laws of the State of Delaware, TXCO ENERGY CORP., a corporation organized and existing under the laws of the State of Texas, TEXAS TAR SANDS INC., a corporation organized and existing under the laws of the State of Texas, OUTPUT ACQUISITION CORP., a corporation organized and existing under the laws of the State of Texas, OPEX ENERGY, LLC, a limited liability company formed and existing under the laws of the State of Texas, CHARRO ENERGY INC., a corporation organized and existing under the laws of the State of Texas, TXCO DRILLING CORP., a corporation organized and existing under the laws of the State of Texas, EAGLE PASS WELL SERVICES, L.L.C., a limited liability company formed and existing under the laws of the State of Texas, PPL OPERATING INC., a corporation organized and existing under the laws of the State of Texas, MAVERICK GAS MARKETING, LTD., a limited partnership organized and existing under the laws of the State of Texas and MAVERICK-DIMMIT PIPELINE, LTD., a limited partnership organized and existing under the laws of the State of Texas (together, the "Borrowers", and each individually, a "Borrower"), hereby jointly and severally promises to pay the principal sum of TWELVE MILLION FIVE HUNDRED THOUSAND DOLLARS (U.S.$12,500,000) (or such lesser amount as may have been advanced hereunder from time to time) on the Maturity Date (as defined below) to the order of DOUBLE BLACK DIAMOND OFFSHORE, LTD., acting in the capacity as agent (the "Agent") on behalf of REGIMENT CAPITAL SPECIAL SITUATIONS FUND III, L.P., CIT BANK, BD FUNDING I, LLC and LTD/DLT LONGHORN CORP. (together, the "Lenders", and each individually, a "Lender"). Amounts payable under this Debtor-In-Possession Note ("this DIP Note") shall bear interest from the date hereof until paid in full (computed on the basis of a year of 360 days and the actual number of days elapsed) (a)with respect to the amount of up to SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS (U.S.$7,500,000) advanced hereunder, at the rate of LIBOR (as defined below) plus four percent (4.0%) per annum, and (b)with respect to any additional amounts advanced hereunder in excess of SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS (U.S.$7,500,000) up to TWELVE MILLION FIVE HUNDRED THOUSAND DOLLARS (U.S.$12,500,000), at the rate of LIBOR plus ten percent (10.0%) per annum, in each case which interest shall accrue daily and be payable in arrears in cash on the following dates: 1 (i)on the last day of each calendar month occurring prior to the Maturity Date (as adjusted in accordance with this DIP Note); and (ii)on the Maturity Date, unless otherwise prepaid in connection with a prepayment of principal in accordance with this DIP Note.If any day when interest is scheduled to be paid under this DIP Note is not a Business Day (as defined below), interest shall not be payable on such day but on the next day which is a Business Day, unless such next day would thereby fall into the next calendar month in which event such day when interest is scheduled to be paid shall be brought forward to the immediately preceding Business Day.Notwithstanding the foregoing, if an Event of Default (as defined in the Interim Order (as defined below)) shall have occurred and be continuing, amounts evidenced by this DIP Note and all other Obligations shall bear interest at the rate set forth in this paragraph, as applicable, plus two percent (2.0%) per annum, which interest shall be payable in cash on demand. Unless otherwise defined in the text of this DIP Note, terms used in this DIP Note shall have the meanings provided in Section 10 below. All amounts payable under this DIP Note shall be payable in immediately available United States funds to the Lenders at an account or accounts of the Lenders to be designated to the Borrowers by the Lenders in writing.All payments on this DIP Note shall be applied first to accrued and unpaid interest and second to the outstanding principal balance hereof.Any principal amounts paid by the Borrowers may not be reborrowed.Whenever any payment to be made under this DIP Note shall be stated to be due on a day that is not a Business Day, the due date thereof shall be extended to the next succeeding Business Day. This DIP Note has been issued in connection with post-petition financing provided by the
